IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                              AT NASHVILLE
                          Assigned on Briefs September 20, 2000 Session

       STATE OF TENNESSEE v. THOMAS LAWRENCE AND JOSEPH
                             HATTON

                  Appeal as of Right from the Criminal Court for Marshall County
                             Nos. 13937 & 14051    Charles Lee, Judge



                      No. M2000-00493-CCA-R3-CD - Filed December 29, 2000


The appellant, Thomas Lawrence, was convicted by a jury in the Marshall County Criminal Court
of one count of possession of cocaine with intent to sell, a class C felony, and one count of
possession of drug paraphernalia, a class A misdemeanor.1 The trial court sentenced Lawrence, as
a Range II offender, to eight years incarceration in the Tennessee Department of Correction for the
possession of crack cocaine conviction and assessed a $2000 fine. The trial court further sentenced
Lawrence to eleven months incarceration in the Marshall County Jail for the possession of drug
paraphernalia conviction. The trial court ordered Lawrence to serve these sentences concurrently.
The appellant, Joseph Hatton, was convicted by a jury in the Marshall County Criminal Court of two
counts of selling crack cocaine, a class C felony, one count of possession of crack cocaine with the
intent to sell, a class C felony, and one count of possession of drug paraphernalia, a class A
misdemeanor. The trial court sentenced Hatton, as a Range I offender, to four years incarceration
in the Tennessee Department of Correction for each sale of crack cocaine conviction and four years
incarceration for the possession of crack cocaine with the intent to sell conviction. The court
assessed a total of $4250 in fines. The trial court further ordered Hatton to serve his sentences for
selling crack cocaine concurrently with each other but consecutive to the sentence for possession of
crack cocaine with the intent to sell.

                Lawrence raises the following issues for our review: (1) whether the evidence at trial
was insufficient to support the verdicts of guilty beyond a reasonable doubt as to Lawrence’s
convictions of possession of cocaine with intent to sell and possession of drug paraphernalia; (2)
whether the trial court erred in allowing the introduction of evidence regarding an alleged cocaine
sale by Lawrence some hours prior to the execution of the search warrant; (3) whether it was error


         1
            W e note that the judgments conv icting Hatton and Lawr ence of po ssession of co caine with intent to sell
erroneo usly state that the possession is a class B felony. The appellants were charged with the possession of less than
.5 grams of co caine with the inte nt to sell in violation of Tenn. Code Ann. § 39-17-4 17 (a)(4) and (c)(2 )(1997), a class
C felony. Additionally, the judgments convicting Hatton and Lawrence of possession of drug paraphe rnalia errone ously
state that the possession is a class E felon y. The appellants were charged with the use of drug paraphernalia in violation
of Tenn. Code Ann. § 39-17-326 (a)(1), a class A misdemeanor.
for the court to allow testimony that “residue” was found on a table in the bathroom of the residence
because its existence was irrelevant to the issue of possession of the .07 grams in the kitchen; (4)
whether the trial court erred in not instructing the jury as to the unanimity of their verdict; and (5)
whether the trial court erred in not charging the lesser-included offense of simple possession. Hatton
raises the following issues for our review: (1) whether Hatton could be convicted on the basis of the
uncorroborated testimony of a co-defendant; and (2) whether the evidence was sufficient to sustain
a conviction for possession of drugs with intent to sell. Upon review of the record and the parties’
briefs, we reverse in part and affirm as modified in part the judgments of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court is Reversed in
                        Part and Affirmed as Modified in Part.

NORMA MCGEE OGLE , J., delivered the opinion of the court, in which DAVID H. WELLES and JOE
G. RILEY, JJ., joined.

Hershell D. Koger, Pulaski, Tennessee, for the appellant, Thomas Lawrence.

William M. Haywood, Lewisburg, Tennessee, for the appellant, Joseph Hatton.

Paul G. Summers, Attorney General and Reporter, Elizabeth T. Ryan, Assistant Attorney General,
and Weakley E. Barnard, Assistant District Attorney General, for the appellee, State of Tennessee.

                                             OPINION

                                     I. Factual Background
                On May 6, 1999, Chris Summers, a cooperating individual working with the 17th
Judicial District Drug Task Force (hereinafter “DTF”), went to Sammy Dukes’ residence to buy
crack cocaine, a schedule II controlled substance. The DTF equipped Summers with a recording
device and made an audio tape of the exchange. Summers entered Dukes’ residence and purchased
$60 worth of crack cocaine from the appellant, Joseph Hatton, who was in Dukes’ kitchen.

                Subsequently, between noon and 2:00 p.m. on May 7, 1999, Summers returned to
Dukes’ residence. Summers witnessed the appellant, Thomas Lawrence, sell a $20 rock of crack
cocaine to a white female. The crack cocaine came from a plastic baggie that was located on
Lawrence’s person and contained approximately 3.5-7.0 grams of crack cocaine. Summers again
visited Dukes’ residence later that same afternoon to purchase crack cocaine. Lawrence offered to
sell Summers cocaine, but Summers refused, saying that he would only buy from Hatton. Summers
made contact with Hatton and purchased $40 of crack cocaine. The crack cocaine came from a
plastic baggie located in Hatton’s pocket. The baggie contained at least two to four more grams of
crack cocaine. Summers paid Hatton with two twenty-dollar bills whose serial numbers had been
recorded by the police. The May 7, 1999, exchange between Summers and Hatton was also audio
taped by the police.



                                                 -2-
                 Later that afternoon, the police executed a search warrant on Dukes’ residence. Upon
entering the residence, Assistant Director Shane Daugherty immediately went to the bathroom in the
rear of the residence. Agent Daugherty opened the bathroom door and saw Lawrence, fully dressed
with zipped and belted pants, facing the recently flushed toilet. Across from the toilet was a table
on which Agent Daugherty saw a white powder residue similar to that left by crack cocaine.
Lawrence’s car keys, a razor blade, and $407 were also lying on the table. Agent Daugherty also
located a glass vial, similar to a test tube or cigar holder, on the bathroom floor underneath the table.

                Agent Tommy Biele entered Dukes’ residence and headed for the kitchen. He found
Hatton standing with his hands on the sink, looking out the kitchen window. A further search
revealed that Hatton had $382 on his person, including the two twenty-dollar bills whose serial
numbers the police had previously recorded. Located in a cabinet within arm’s reach of Hatton,
police also found a medicine bottle, bearing Dukes’ name and containing .07 grams of crack cocaine.
Additionally, police discovered another glass vial lying on the kitchen counter on the other side of
Hatton. Dukes testified at trial that the residence and the medicine bottle belonged to him.
However, Dukes repeatedly denied ownership of the crack cocaine found in the medicine bottle.

                The appellant, Thomas Lawrence, was convicted by a jury in the Marshall County
Criminal Court of one count of possession of cocaine with intent to sell, a class C felony, and one
count of possession of drug paraphernalia, a class A misdemeanor. The trial court sentenced
Lawrence, as a Range II offender, to eight years incarceration in the Tennessee Department of
Correction for the possession of cocaine conviction and assessed a $2000 fine. The trial court further
sentenced Lawrence to eleven months incarceration in the Marshall County Jail for the possession
of drug paraphernalia conviction and ordered that Lawrence’s sentences be served concurrently.

                On appeal, Lawrence raises the following issues for our review: (1) whether the
evidence at trial was insufficient to support the verdicts of guilty beyond a reasonable doubt as to
Lawrence’s convictions of possession of cocaine with intent to sell and possession of drug
paraphernalia; (2) whether the trial court erred in allowing the introduction of evidence regarding
a cocaine sale allegedly made by Lawrence some hours prior to the execution of the search warrant
on Dukes’ residence; (3) whether it was error for the court to allow testimony as that “residue” was
found on the table in Dukes’ bathroom because its existence was irrelevant to the issue of
Lawrence’s possession of the .07 grams in the kitchen; (4) whether the trial court erred in not
instructing the jury as to the unanimity of their verdict regarding the several different places cocaine
may have been found in Duke’s residence; and (5) whether the trial court erred in not charging the
lesser-included offense of simple possession.

                The appellant, Joseph Hatton, was convicted by a jury in the Marshall County
Criminal Court of two counts of selling cocaine, a class C felony, one count of possession of cocaine
with the intent to sell, a class C felony, and one count of possession of drug paraphernalia, a class
A misdemeanor. The trial court sentenced Hatton, as a Range I offender, to four years incarceration
in the Tennessee Department of Correction for each sale of cocaine conviction and to four years
incarceration for the possession of cocaine with the intent to sell conviction. The court assessed a


                                                  -3-
total of $4250 in fines. The trial court further ordered Hatton to serve his sentences for selling
cocaine concurrently with each other, but consecutive to the sentence for possession of cocaine with
the intent to sell. We are unable to determine from the judgment or the transcript of the sentencing
hearing the sentence imposed by the trial court for the drug paraphernalia conviction.

              On appeal, Hatton raises the following issues for our review: (1) whether Hatton
could be convicted on the basis of the uncorroborated testimony of a co-defendant; and (2) whether
the evidence was sufficient to sustain a conviction for possession of drugs with intent to sell.

                                             II. Analysis
                                    A. Admissibility of Evidence
                                        1. Prior Cocaine Sale
               The appellant Lawrence argues that the trial court erred in allowing the introduction
of evidence regarding a cocaine sale Lawrence allegedly made some hours prior to the execution of
the search warrant at Dukes’ residence. We disagree. Tenn. R. Evid. 404(b) states:
        Evidence of other crimes, wrongs, or acts is not admissible to prove the character of
        a person in order to show action in conformity with the character trait. It may,
        however, be admissible for other purposes. The conditions which must be satisfied
        before allowing such evidence are:
               (1) The court upon request must hold a hearing outside the jury’s
               presence;
               (2) The court must determine that a material issue exists other than
               conduct conforming with a character trait and must upon request state
               on the record the material issue, the ruling, and the reasons for
               admitting the evidence; and
               (3) The court must exclude the evidence if its probative value is
               outweighed by the danger of unfair prejudice.
Additionally, this court has previously stated that “[o]nly in an exceptional case will another crime,
wrong, or bad act be relevant to an issue other than the accused’s character. Such exceptional cases
include identity, intent, motive, opportunity, or rebuttal of mistake or accident.” State v. Luellen,
867 S.W.2d 736, 740 (Tenn. Crim. App. 1992). Furthermore, the court must find by clear and
convincing evidence that the appellant committed the prior crime. State v. Stevenson, No. 03C01-
9810-CR-00372, 2000 WL 66161, at *5 (Tenn. Crim. App. at Knoxville, January 27, 2000). The
admissibility of evidence is a matter within the sound discretion of the trial court. State v. Blevins,
968 S.W.2d 888, 892 (Tenn. Crim. App. 1997). Finally, “[w]hen a trial court substantially complies
with the procedural requirements of [Tenn. R. Evid. 404(b)], its determination will not be overturned
absent an abuse of discretion.” Stevenson, No. 03C01-9810-CR-00372, 2000 WL 66161, at *5.

               The trial court held a jury out hearing on the admissibility of testimony by Summers
concerning the prior drug sales by Lawrence that Summers had witnessed. The trial court
determined that any drug sales made prior to May 7, 1999, would be too far removed in time for their
probative value to outweigh their prejudicial effect. However, the trial court found that Lawrence’s
drug sale on May 7, 1999, would establish Lawrence’s intent to sell the drugs, an element of the


                                                 -4-
crime with which Lawrence was charged. See State v. Tillery, No.01C01-9506-CC-00182, 1998 WL
148326, at *1 (Tenn. Crim. App. at Nashville, March 30, 1998),perm. to appeal denied, (Tenn.1998).
Evidence concerning sales of crack cocaine by Lawrence at Dukes’s residence on May 7, 1999,
would indicate that the cocaine he possessed would be for sale instead of for his personal use.
Specifically, the trial court stated, “[w]hat more evidence can there be of a person’s intent on that
day than what they did that day, which is different than what they did a month before, or perhaps
even a week before.” In this decision, we cannot say that the trial court abused its discretion. This
issue is without merit.

                                              2. Residue
                 Lawrence also contends that the trial court erred in admitting Agent Daugherty’s
testimony regarding the crack cocaine “residue” on the bathroom table. Lawrence claims that
evidence of cocaine residue in the bathroom is not relevant in determining whether he possessed the
.07 grams of cocaine found in a medicine bottle in Dukes’ kitchen. Additionally, Lawrence alleges
that the trial court should not have admitted Agent Daugherty’s testimony that, when he first entered
the bathroom, the appellant was standing, fully dressed, facing the recently flushed toilet. Lawrence
argues that this evidence suggests that he was disposing of crack cocaine in the bathroom. Because
there was no proof of crack cocaine in the bathroom, Lawrence contends that the evidence is entirely
speculative in nature and should not have been admitted to prove ownership of the crack cocaine in
the kitchen.

                Tenn. R. Evid. 401 states, “‘Relevant evidence’ means evidence having any tendency
to make the existence of any fact that is of consequence to the determination of the action more
probable or less probable than it would be without the evidence.” Additionally, Tenn. R. Evid. 402
provides that, once evidence is deemed relevant, it is admissible unless excluded by another rule of
evidence. We note initially, “[t]he standard of review where the decision of the trial judge is based
on the relevance of the proffered evidence under Rules 401 and 402 is abuse of discretion.” State
v. DuBose, 953 S.W.2d 649, 652 (Tenn. 1997)(footnotes omitted).2

                Agent Daugherty testified that he has previously seen the residue left behind when
crack cocaine is wiped off of a table and that the white residue he saw on the bathroom table looked
exactly like the residue left by crack cocaine. Moreover, Agent Daugherty asserted that Lawrence
was fully dressed in front of the toilet in the same bathroom where the suspected cocaine residue was
found. There was no indication that Lawrence was in the bathroom taking care of any bodily
functions. Additionally, the police discovered other items belonging to Lawrence on the table; i.e.,
a razor blade, car keys, and $407. Furthermore, Summers stated that on previous occasions he had
seen Lawrence keep personal items on the bathroom table. Summers also asserted that he had seen
Lawrence with crack cocaine earlier that day. That amount of crack cocaine was not discovered by
the police. The police also found a glass vial containing possible crack cocaine residue in the
bathroom where Lawrence was discovered. Therefore, the jury could conclude that Lawrence had


        2
            Lawrence only challenges the relevance of the “residue” evidence; he does not challeng e its potentially
prejudicia l effect.

                                                        -5-
possessed crack cocaine in the bathroom. This evidence is relevant to show Lawrence’s possession
of cocaine with intent to sell, knowledge of the presence of cocaine at the residence, and his actions
in trying to conceal the evidence. See State v. Brown, 823 S.W.2d 576, 585 (Tenn. Crim. App.
1991).


                                   B. Sufficiency of the Evidence
               Upon an appellant’s challenge to the sufficiency of the evidence, this court must
determine if any reasonable trier of fact could have found the essential elements of the offense
beyond a reasonable doubt. Jackson v. Virginia, 443 U.S. 307, 319, 99 S. Ct. 2781, 2789 (1979);
Tenn. R. App. P. 13(e). Additionally, a guilty verdict can be based upon direct evidence,
circumstantial evidence, or a combination of direct and circumstantial evidence. State v. Dykes, 803
S.W.2d 250, 253 (Tenn. Crim. App. 1990), overruled on other grounds by State v. Hooper, 29
S.W.3d 1, 9 (Tenn. 2000). Moreover, although a guilty verdict may result from purely circumstantial
evidence, in order to sustain the conviction the facts and circumstances of the offense “must be so
strong and cogent as to exclude every other reasonable hypothesis save the guilt of the [appellant].”
State v. Crawford, 470 S.W.2d 610, 612 (Tenn. 1971).

                Furthermore, the jury as the trier of fact, and not the appellate courts, resolves all
questions concerning witness credibility and the weight and value to be given the evidence, as well
as all factual issues raised by the evidence. State v. Pruett, 788 S.W.2d 559, 561 (Tenn. 1990).
Accordingly, on appeal, this court will grant the State the strongest legitimate view of the evidence
and all reasonable inferences which may be drawn therefrom. State v. Williams, 657 S.W.2d 405,
410 (Tenn. 1983). Moreover, this court will not reweigh or reevaluate the evidence presented at trial.
State v. Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Thus, on appeal, an appellant
is cloaked with a presumption of guilt; therefore, the appellant carries the burden of demonstrating
to this court why the evidence will not support the jury’s findings. State v. Tuggle, 639 S.W.2d 913,
914 (Tenn. 1982).

                              1. Possession of Cocaine with intent to sell
                 In order to sustain a conviction for possession of crack cocaine with intent to sell,
the State needed to prove that the appellant(s) knowingly possessed a controlled substance (crack
cocaine) with the intent to sell that controlled substance. Tenn. Code Ann. § 39-17-417(a)(4)(1997).
Initially, we note that drug possession can be either actual or constructive. State v. Cooper, 736
S.W.2d 125, 129 (Tenn. Crim. App. 1987). Furthermore, this court has stated that constructive
possession is “‘the power and intention at a given time to exercise dominion and control over . . .
[the drugs] either directly or through others.’” Brown, 823 S.W.2d at 579(citation omitted). The
presence of the accused in the area where drugs are found is not enough, standing alone, to sustain
a conviction for drug possession. Id.

                                             a. Lawrence
               The indictment against Lawrence charges him with the possession of .07 grams of
crack cocaine with the intent to sell. The .07 grams refers to the amount of crack cocaine that police


                                                 -6-
discovered in a medicine bottle in Dukes’ kitchen cabinet.3 Lawrence argues that there was
insufficient evidence produced at trial to link him to the crack cocaine located in a medicine bottle
in the kitchen. We agree.

                Lawrence was only a visitor at Dukes’ residence; he did not live there. Moreover,
Lawrence was in the bathroom when the drugs were found in the kitchen. The State’s theory at trial
was that Hatton sold drugs out of the kitchen, while Lawrence sold drugs out of the bathroom.
Additionally, Dukes testified that, although the medicine bottle was his, he did not own the crack
cocaine contained in the medicine bottle. However, although Lawrence had often sold crack cocaine
at Dukes’ residence, there was no proof that he knew the crack cocaine was in the medicine bottle
in the kitchen cabinet or that he had any connection with the medicine bottle. See State v. Jackson,
No. M1998-00035-CCA-R3-CD, 2000 WL 549295, at *11 (Tenn. Crim. App. at Nashville, May 5,
2000). We are unable to say that these facts exclude every other hypothesis except for Lawrence’s
guilt. Crawford, 470 S.W.2d at 612. Therefore, the evidence is insufficient as a matter of law to
sustain Lawrence’s conviction of the possession of .07 grams of crack cocaine with intent to sell.
See State v. Transou, 928 S.W.2d 949, 956 (Tenn. Crim. App. 1996).

                                              b. Hatton
                Hatton also argues that there was insufficient evidence to convict him of possession
of .07 grams of crack cocaine with intent to sell. We disagree. The State’s theory at trial was that
Hatton conducted all of his drug deals in the kitchen. Additionally, Hatton was found in the kitchen
within arm’s reach of the cabinet containing the medicine bottle with the crack cocaine inside.
Moreover, there was an empty vial containing possible crack cocaine residue discovered near Hatton
in the kitchen. This court has repeatedly stated that mere proximity is not enough to find an accused
in constructive possession of drugs. See State v. Jones, No. 02C01-9601-CC-00030, 1996 WL
629199, at *3 (Tenn. Crim. App. at Jackson, October 31, 1996)(finding that, where the only evidence
of defendant’s possession of drugs was his proximity to their location, that evidence was insufficient
to establish constructive possession). However, the State proved more than Hatton’s proximity to
the crack cocaine in the medicine bottle. Summers testified that Hatton regularly sold crack cocaine
in Dukes’ kitchen. Furthermore, Hatton’s presence in the kitchen where he conducted all of his drug
sales indicated his ability to reduce the crack cocaine in the medicine bottle to actual possession.
See Brown, 823 S.W.2d at 579. Additionally, there was no evidence at trial that Hatton possessed
any drug paraphernalia for his personal use of the crack cocaine. See State v. Brown, 915 S.W.2d
3, 8 (Tenn. Crim. App. 1995). This issue is without merit.

                              2. Possession of Drug Paraphernalia
              In order to convict the appellants of possession of drug paraphernalia, the State
needed to prove that the appellants used or possessed with intent to use drug paraphernalia to




         3
          Lawrence was not char ged with the May 7 , 1999, sa le of crack co caine witnesse d by Sum mers. He w as only
charged w ith the possessio n of the crack cocaine in the medicine b ottle with the intent to sell.

                                                         -7-
       plant, propagate, cultivate, grow, harvest, manufacture, compound, convert, produce,
       process, prepare, test, analyze, pack, repack, store, contain, conceal, inject, ingest,
       inhale, or otherwise introduce into the human body a controlled substance.
Tenn. Code Ann. § 39-17-425(a)(1)(1997). Again, we note that possession can be actual or
constructive. Cooper, 736 S.W.2d at 129.

                                             a. Lawrence
                 Dukes testified that he had witnessed both of the appellants “cook” crack cocaine in
the glass vials. Additionally, Agent Daugherty stated that the glass vial discovered in the bathroom
contained cocaine residue, and there were scrape marks on the inside of the vial consistent with those
made when removing crack cocaine from the container. Furthermore, the vial was located on the
floor in the bathroom where Lawrence’s personal items were found. Thus, accrediting the State’s
theory that Lawrence conducted his drug deals from the bathroom, a jury could have reasonably
found that Lawrence possessed the glass vial in order to cook crack cocaine. Cf. State v. Sanders,
No. 1, 1990 WL 11637, at *2 (Tenn. Crim. App. at Jackson, February 14, 1990)(finding insufficient
evidence to sustain a conviction when “[t]here was no evidence that [the defendant] ever touched,
or had any connection, to these items, or had any intent to use them”).

                                            b. Hatton
               There is also sufficient evidence to convict Hatton of possession of drug
paraphernalia. Dukes testified that he had witnessed the appellants cook crack cocaine in the glass
vials on numerous occasions. Additionally, Dukes denied ownership of the glass vials. However,
Hatton claims that he should not have been convicted upon the uncorroborated testimony of a co-
defendant.

                 We conclude that there was sufficient evidence to corroborate Dukes’ testimony. We
note that an accused should not be convicted solely on the uncorroborated testimony of an
accomplice, without evidence of some fact entirely independent of the accomplice’s testimony
suggesting the accused’s guilt of the crime. State v. Copeland, 677 S.W.2d 471, 474 (Tenn. Crim.
App. 1984). Furthermore, this court has stated:
        [T]he corroborative evidence may be direct or circumstantial. It need not be, of
        itself, sufficient to support a conviction. Slight circumstances may suffice. If the
        corroborating evidence fairly and legitimately tends to connect the accused with the
        commission of the crime charged, it satisfies the requirement of the rule on
        corroboration of an accomplice’s testimony.
Id. at 475.

                In the instant case, there is sufficient testimony to corroborate Dukes’ testimony.
Summers testified that both of the appellants were selling crack cocaine at Dukes’ residence.
Furthermore, Agent Daugherty asserted that there appeared to be crack cocaine residue in the vial
discovered in the bathroom and stated that residue might be present in the vial located in the kitchen,
but the vial was too wet to be certain. Moreover, a vial was discovered beside each of the appellants.
We recognize that this evidence alone is insufficient to convict the appellants of possessing drug


                                                 -8-
paraphernalia. However, this evidence is sufficient to corroborate Dukes’ testimony regarding the
appellants’ possession of the glass vials as drug paraphernalia.

                Additionally, although the issue was not raised by either appellant, we note that the
judgments convicting Hatton and Lawrence of possession of drug paraphernalia erroneously state
that the possession is a class E felony. The appellants were charged with the use of drug
paraphernalia in violation of Tenn. Code Ann. § 39-17-325(a)(1), a class A misdemeanor.
Accordingly, the judgments must be corrected to accurately reflect the crime of which the appellants
were convicted. Additionally, Hatton’s judgment of conviction for possession of drug paraphernalia
does not indicate the length of his sentence. Moreover, careful review of the transcript of Hatton’s
sentencing hearing does not resolve this issue. We also note the judgment on possession of cocaine
with intent to sell erroneously reflects the offense to be a class B felony instead of class C felony.
Therefore, this matter is remanded to the trial court for clarification regarding Hatton’s sentence for
possession of drug paraphernalia and an amended judgment reflecting a class C felony for possession
with intent to sell.4

                                           III. Conclusion
                 Based upon the foregoing, we reverse Lawrence’s conviction of possession of .07
grams of crack cocaine with intent to sell. Additionally, we affirm Hatton’s conviction of
possession of .07 grams of crack cocaine with intent to sell. Moreover, we affirm the convictions
of Lawrence and Hatton of possession of drug paraphernalia but remand these cases to the trial court
for correction of the judgments to reflect convictions of class A misdemeanors, to clarify the length
of Hatton’s sentence for possession of drug paraphernalia, and to amend Hatton’s judgment to
reflect a class C felony on the offenses of possession of less than .5 grams of cocaine with intent to
sell.

                                                          ___________________________________
                                                          NORMA McGEE OGLE, JUDGE




        4
          Because we reverse Lawrence’s conviction for possession of cocaine with intent to sell, we deem it
unnecessary to address his rem aining issues.

                                                    -9-